DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier (US 5,521,862).
With regard to claim 1, figure 1 of Frazier discloses a transistor 10, comprising: a superconducting wire 12 on a first layer 12 of the transistor 10; a semiconducting wire 22 on a second layer 22 of the transistor 10, the semiconducting wire 20 configured to transfer current from a source 18 of the transistor 10 to a drain 20 of the transistor 10; and an electrically-insulating layer 14 electrically isolating the first layer 12 from the second layer 22.
With regard to claim 2, figure 1 of Frazier discloses that the superconducting wire 12 comprises a gate 12 of the transistor 10 and the semiconducting wire 22 comprises the source 18 and drain 20 of the transistor 10.

With regard to claim 5, figure 1 of Frazier discloses that the superconducting wire 12 is configured to generate heat at a location adjacent to the semiconducting wire during a transition (“Once the transition temperature T.sub.c has been exceeded, gate 12 no longer acts as a superconductor”, col. 3 ll. 34-35) from a superconducting state to a non-superconducting state of the superconducting wire 12.
With regard to claim 7, figure 1 of Frazier discloses that the semiconducting wire 22 has a first region 22 adjacent to the superconducting wire 12 and secondary regions (18, 20) neighboring the first region 22.
With regard to claim 10, figure 1 of Frazier discloses that the superconducting wire 12 is perpendicular (12 extends into and out of the page in fig. 1 and 22 extends left to right in fig. 1) to the semiconducting wire 22.
With regard to claim 11, figure 1 of Frazier discloses that the superconducting 12 wire is parallel (top surface of 12 is parallel to top surface of channel 22) to the semiconducting wire 22.
With regard to claim 12, figure 1 of Frazier discloses that the electrically-insulating layer 14 is thermally conductive.
With regard to claim 19, figure 1 of Frazier discloses providing a first wire 22; depositing an electrically-insulating layer 14 over the first wire 22; and forming a second wire 12 on the electrically insulating layer 14, wherein one of the first wire and second 
With regard to claim 20, figure 1 of Frazier discloses that the first wire 12 includes the superconducting component 12; and the second wire 22 includes the semiconducting component 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 5,521,862) in view of Graf et al. (US 4,647,954) (“Graf”).
With regard to claim 6, Frazier does not disclose that the semiconducting wire includes Germanium.
However, figure 1 of Graf discloses that the semiconducting component 11 is composed of Germanium (“germanium (Ge)’, col. 4 Il. 8).
Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate of Frazier with the germanium as taught in Graf in order to provide the fast operation of the device which is due to the small dimensions made possible by the simple structure and to the inherent properties of devices utilizing the tunnel effect. The .


Allowable Subject Matter
Claims 4, 8-9, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 16 is that Frazier (US 5,521,862) and Chaudhari et al. (US 6,774,463) (“Chaudhari”) do not disclose that in response to the current supplied to the superconducting component, the superconducting component transitions to a non-superconducting state and generates heat sufficient to increase a temperature of the semiconducting component above a semiconducting threshold temperature and enable current flow through the semiconducting component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        3/3/2022